DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Election was made without traverse in the reply filed on 8/23/2022. The election was made to group I and species XVIII. The election/restriction is made final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10927961 and 10364895. Although the claims at issue are not identical, they are not patentably distinct from each other because the patents in short teach limitation of stator, rotor, the rotor within the stator, a collection groove and the collection groove is formed by walls and parts of the stator and the rotor (Applicant should compare claims of current application to patented claims). As stated in the response of 8/23/2022 applicant has reviewed their own patents, which would make is easy to compare limitations.
The second double patenting applies when applicant claims that the stator and rotor having structures 37a and 27a.
Claims 21-29 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10927961 and 10364895, in view of US patent 11002362 and 10206036. The patent ‘761 and 895 (see claims of patents) teach all the limitation of the current application (claims 21-29 and 37-40) except for structure that connect the stator and rotor via 37a and 27a. The patent 10206036 teach tapered structures (patent ‘036 teaches taper TR, taper TS and Groove G, see figure below) to connect a stator and a rotor and one of the tapered structures forms a limiting structure for a groove. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have rotor and stator be connected by different structures such as O-rings and groove, two tapered structures and etc, since connecting two members by different is predictable result of connection. It is further noted that applicant is one skilled in the art that knows theses teaching and have gotten patents for this and other type of structures (see all patents issued to Inpro).

    PNG
    media_image1.png
    348
    341
    media_image1.png
    Greyscale

The patent 11002362 teach tapered structures (patent ‘362 teaches taper TR, taper TS and Groove G, see figure below) to connect a stator and a rotor and one of the tapered structures forms a limiting structure for a groove. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have rotor and stator be connected by different structures such as O-rings and groove, two tapered structures and etc, since connecting two members by different is predictable result of connection. It is further noted that applicant is one skilled in the art that knows theses teaching and have gotten patents for this and other type of structures (see all patents issued to Inpro).

    PNG
    media_image2.png
    297
    288
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, “a clearance”, how can one relate to limitations to intended use structure?
Claim 22-29 and 37-40 having inconsistent language or limitations, here is an example claim 22, “an inward wall” which is already claimed in claim 21. Applicant should review all claims to fix these types of errors. Claims 38-40 have these errors please review.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-26, 28-29 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rea et al (GB2517452A or US20160208857A1).
Rea discloses (figure 8 when and if applicant claims that the stator cover the rotor over an axial and radial direction or the rotor is within the stator in both axial and radial directions) a shaft seal assembly (e.g. annotated figure 8), comprising a stator (e.g. 5, figure 8) configured to engage a housing (intended use, see MPEP 2114), wherein the stator (e.g. 5) comprises a stator main body (e.g. SB), a stator inward radial projection (e.g. IP) extending radially inward from the stator main body, wherein a distal end (e.g. E) of the stator inward radial projection provides a clearance between a distal end of the stator inward radial projection and an external surface of a shaft around which the shaft seal assembly is positioned (e.g. intended use see MPEP 2114) and a collection groove (e.g. G) adjacent the stator inward radial projection, the collection groove having an axial dimension defined by an inboard wall (e.g. IW) and an outboard wall (e.g. OW), wherein an inboard side of the stator inward radial projection forms the outboard wall of the collection groove (e.g. figure 8 below), the collection groove comprising a floor (e.g. F) formed in the stator main body between the inboard wall and the outboard wall and a rotor (e.g. 4) positioned within the stator, the rotor configured to engage the shaft, the rotor comprising a rotor main body (e.g. body of 4) and a radially exterior surface (e.g. ES, see figure below), wherein the collection groove is further defined such that the radially exterior surface of the rotor forms a radially inner limit of the collection groove, and wherein the floor formed in the stator between the inboard and the outboard walls forms a radially outer limit of the collection groove (see annotated figure below).

    PNG
    media_image3.png
    352
    333
    media_image3.png
    Greyscale

Regarding claim 22: The stator further comprises a stator ramped projection (e.g. SRP) adjacent the collection groove, wherein an outboard surface of the ramped projection forms the inboard wall of the collection groove, and wherein a stator ramp surface is formed on a distal end of the stator ramped projection (see figure 8 and for details see exploded figure 2).

    PNG
    media_image4.png
    353
    373
    media_image4.png
    Greyscale

Regarding claim 23: The rotor further comprises a rotor ramped projection (e.g. projection having ES) extending from the rotor main body, wherein a rotor ramp surface is formed on a distal end of the rotor ramped projection (e.g. ES).
Regarding claim 24: The stator further comprises a stator ramped projection adjacent the collection groove, wherein an outboard surface of the stator ramped projection forms an inboard wall of the collection groove, and wherein a stator ramp surface is formed on a distal end of the stator ramped projection, wherein the rotor further comprises a rotor ramped projection extending from the rotor main body, wherein a rotor ramp surface is formed on a distal end of the rotor ramped projection, and wherein the ramp surfaces are configured to contact one another when the rotor is pressed into the stator (see rejection of claims above).
Regarding claim 25: The stator rotor further comprises a rotor radial projection, the rotor radial projection is configured to radially overlap an inboard portion of the stator such that axial movement of the rotor relative to the stator is limited by contact with the inboard wall of the collection groove (figure below shows this).

    PNG
    media_image4.png
    353
    373
    media_image4.png
    Greyscale

Regarding claim 26: The rotor further comprises a rotor radial projection (e.g. RP), wherein the rotor radial projection is configured to radially overlap an inboard portion of the stator such that a close gap seal clearance (e.g. C) is defined between the stator and the rotor on at least one end of the collection groove (figure below).

    PNG
    media_image5.png
    344
    339
    media_image5.png
    Greyscale

Regarding claim 27: The rotor further comprises a rotor radial projection (e.g. RP), wherein the rotor radial projection comprises a rotor ramp surface (e.g. ES having ramp), wherein a radially distal point of the rotor ramp surface and a radial distal point of an inboard portion of the stator overlap in the radial direction.

    PNG
    media_image5.png
    344
    339
    media_image5.png
    Greyscale

Regarding claim 28: The rotor further comprises a rotor axial projection (e.g. RAP, figure below) extending from the rotor main body, wherein the rotor axial projection is positioned adjacent the distal end of the stator inward radial projection (e.g. see figure below).

    PNG
    media_image6.png
    364
    358
    media_image6.png
    Greyscale

Regarding claim 29: Wherein the rotor axial projection and an annular recess on the stator inward radial projection cooperate to form a first and second radial clearance between the stator and the rotor and an axial clearance between the stator and the rotor (e.g. 4C figure below).

    PNG
    media_image7.png
    371
    381
    media_image7.png
    Greyscale

Regarding claims 37-40: see rejections of claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rea.
Rea discloses the claimed invention (e.g. Rea teach overlap) except the overlap being at least 0.1 inches in the radial dimension. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the overlap of Rea to be at least 0.1 inches in the radial direction as a matter of design choice. It is also noted that selecting the amount of overlap will result in predictable result of easy of installation and retaining (e.g. too much overlap good retention but hard installation of rotor and stator and too little overlap easy installation but poor retention of the rotor and stator, so one skilled in the art would easily choose to optimize retaining and ease of installation value). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675